DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation "optionally" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18, 20-30, and 31-32, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al. (GB 2,549,780).
In respect to claim 17, Holmes et al. disclose a carrier substrate 2 which forms a lens base and which is supplied on its first side with a first plastic 26 having at least one elevation which produces a microlens; and a second plastic 21 leveling the first plastic (Pg. 18, 4 – 24; Fig. 3). 
It is noted that the preamble recites “a lens pigment, suitable for the manufacture of value documents by printing technology”, however, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  There are no positive claim recitations which provide for a “pigment”, such as suspension in a vehicle or particular size constraints which would obviate over the cited prior art. 
In respect to claim 18, Holmes et al. disclose a plurality of elevations each forming a microlens, in which 10 are shown (Fig. 3).  It is appreciated that the Drawing is merely schematic and one of ordinary skill understands it not to limit the invention to only 10, however, even if they number is much greater, there are still at least 1 to 12 i.e. if there are 1000, the invention discloses 10.  The claim is “comprising” not “constituting” a specific number. 
In respect to claims 20 and 21, Holmes et al. disclose microscopic structure 4 on the back side of the lens base (carrier substrate) 2, which are viewable as a result of the focusing of the microlenses (Pg. 18, 4-9; Fig. 3); the microscopic structure 4 may be printed (Pg. 25, 4-5).
In respect to claims 22 and 23, Holmes et al. disclose an opaque layer (not completely transparent) 32a-32d formed by a thin-film element (reflector/dielectric/absorber, with the metal layers acting as a “reflector” and “absorber”) with color shift effect (Pg. 30, 10 – Pg. 31, 2; Fig. 10).  It is notable that the device shown is a transfer element, wherein it is applied to the substrate 2, thus the thin-film element is on the front face of the carrier substrate e.g. see the transfer element of Fig. 8 and 9.
In respect to claims 24 and 26, Holmes et al. disclose the microlens may be arranged in a first grid, and the microscopic structure arranged in a second, offset, gird, the grids being in range of 5-30 µm; the lenses may be spherical or cylindrical (Pg. 8, 6-14).
In respect to claim 25, Holmes et al. disclose that the refractive index between the plastics is higher than 0.3, as one of ordinary skill in the art would readily glean as the “high refractive index material” is preferably greater than 2.0, as is intended to be high as to great a large contrast in the refractive indexes.
In respect to claim 28, Holmes et al. disclose the claimed invention for the reason stated above, and further disclose cutting “breaking up” the layer structure into smaller structures.
In respect to claim 29, Holmes et al. disclose structuring the first plastic via embossing (Pg. 11, 7-9).
In respect to claim 30, Holmes et al. disclose providing patches of the “lens pigments” to a value document.  They are not printed, however, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777  F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In respect to claim 32, a “printing ink”, like “lens pigments” is a preamble term.  There are is no structure claimed providing an ink or pigments in the ink.  Claiming that the pigments are suspended in a liquid or vehicle would obviate the current prior art.

Claims 17, 27, 30, and 31, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al. (WO 2017/009616)
In respect to claims 17 and 27, Holmes et al. disclose a carrier substrate 3a which forms a lens base and which is supplied on its first side with a first plastic 20 having at least one elevation which produces a microlens; and a second plastic 21 leveling the first plastic (Fig. 11b).  Holmes et al. further disclose a magnetic layer provided to the carrier substrate (Pg. 40, 5-12).
It is noted that the preamble recites “a lens pigment, suitable for the manufacture of value documents by printing technology”, however, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  There are no positive claim recitations which provide for a “pigment”, such as suspension in a vehicle or particular size constraints which would obviate over the cited prior art. 
In respect to claims 30 and 31, Holmes et al. disclose providing patches of the “lens pigments” to a value document.  They are not printed, however, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777  F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  These patches may be provided in windows of a value document (Figs. 1b-1d).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (WO 2017/009616).
Holmes et al. disclose an embodiment with a substantialyl mirror-symmetrical structure (Fig. 19).  The embodiment does not have a second plastic leveling the first plastic, however this is taught in another embodiment, as second plastic 21 (Fig. 11b).  It would have been obvious to provide the first plastic taught in Holmes et al. with a second plastic 21 in view of Holmes et al. to avoid contact with a release layer if it is applied via a transfer step (Pg. 60, 17-26).

 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mancevski (US 2017/0091783), Lee (US 4,053,433), Keck (DE 10-2008-036482), and Keck (WO 2013/056825) disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637